DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, drawn to a sample/specimen holding apparatus comprising a plurality of pivot features, is classified in G02B 21/34.
Claims 10-16, drawn to a method of operating/using a single-pivoted sample/specimen holder, classified in G01N 1/28, G01N 1/4077.

The inventions are independent or distinct, each from the other because:
Invention of Group I (claims 1-9) and Group II (claims 10-16) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as transporting a sample/specimen from one location to another safely and without contaminating or adversely affecting the sample/specimen in any manner.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their  recognized divergent subject matter; 
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Alexander Berg on 09/10/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: body surface in claims 10-12 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: It is assumed that upper element 95 in Figure 3A of the instant application represents “body surface.”  If applicant wishes to and to the drawing, if any, by reference characters in response to this Office action.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body surface as claimed in claims 10-12 and 15-16; the sample flowing path as claimed in claim 11; and the first axis and the second axis as claimed in claim 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections
Claims 10 and 16 are objected to because of the following reasons:
In claim 10 and 16, with regard to the recitation “locating a/the sample” it is believed that the intended meaning is “positioning a sample” or “placing a sample.” Furthermore, in claim 10, with regard to the recitation “moving a body surface into contact with a pivot feature” did the Applicant intended to state “attaching a body surface to a pivot feature” or, “attaching a body surface to a sample surface with a pivot feature”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation/feature body surface is not defined or described in the specification.  Body surface is not a term that is generally used in the art or in the field for describing any part of a sample/ specimen holder.  It appears that “body surface” is a term that the Applicant has created for represent a claimed feature. While the Applicant can be his/her own lexicographer, the Applicant is required to define and describe in the specification what the Applicant-created terminology represents. A definition and description of “body surface” is missing in the instant application. For examination purposes it is assumed that the upper element of the claimed sample/specimen holding apparatus is being referred to by the terminology “body surface.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juhl (US_2011/0149280 A1) in view of Eastman et al (U. S. Patent 6,411,434).
Claim 10 is rejected because:
Juhl teaches of method comprising using a sample/specimen holding apparatus 6 (see Figures 1-3) by locating/placing a sample on a sample reception surface 6a, 20, a body surface 6b, 22 being attached to and in contact with a pivot feature (see paragraph [0045] and Figure 2), pivoting the body surface 6b, 22 and the sample surface 6a, 20 relative to one another about the pivot feature to constrain the sample between the sample surface 6a, 20 and the body surface 6b, 22, for spectroscopic analysis of a sample placed on the sample/specimen holding apparatus (see abstract, paragraphs [0044]-[0047] and Figures 1-3).

    PNG
    media_image1.png
    325
    450
    media_image1.png
    Greyscale

Juhl teaches of detecting light transmitted through a sample placed on the sample/ specimen holding apparatus but does not teach of imaging a sample placed on the sample/specimen holding apparatus for analysis in microscopy.
Eastman et al (Eastman hereinafter) teaches of imaging a sample placed on the sample/specimen holding apparatus for analysis in microscopy (see abstract, col. 1, lines 10-20; col. 2, lines 24-35; col. 3, lines 13-17; Figure 1).
			
    PNG
    media_image2.png
    467
    454
    media_image2.png
    Greyscale

In view of Eastman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Eastman’s teachings into Juhl’s method due to the fact that the combined teaching would provide a sample/specimen holding apparatus and method that can be used both in spectroscopy and microscopy for analyzing a sample/specimen under test.

Claim 11 is rejected for the same reasons of rejection of claims 10 as detailed above and because flowing a portion of the sample along a path away from the sample during the relative motion of the body surface and the sample surface would have taken only a slight tilt of the sample holder in a desired angle and direction, and this could be easily performed by a person of ordinary skill in the art and it does not require any special skill to perform this function.  

Claim 12 is rejected for the same reasons of rejection of claims 10 as detailed above and because Juhl teaches that moving the body surface 6b, 22 into contact with the pivot feature comprises aligning the body surface 6b, 22 in reference to the sample surface 6a, 20 by pressing the body surface 6b, 22 against a guide feature 14b (see paragraph [0047] and Figure 3). 

Claim 13 is rejected for the same reasons of rejection of claims 12 as detailed above and because Juhl teaches that the guide feature 14b comprises a post/protrusion (see paragraphs [0047]-[0049] and Figures 3 and 4).
Claim 14 is rejected for the same reasons of rejection of claims 12 as detailed above and because Eastman teaches of a guide feature comprising a wall 46a (see col. 9, lines   59-61; Figures 13, 13A).  Eastman discloses:

    PNG
    media_image3.png
    217
    547
    media_image3.png
    Greyscale


In view of Eastman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Eastman’s teachings into Juhl’s method and apparatus due to the fact that the combined teaching would provide a sample/specimen holding apparatus and method that can safely and securely hold a sample/specimen within the walls to prevent any contamination of the sample/specimen from external environment for the sample holder to be used both in spectroscopy and microscopy for analyzing a sample/specimen under test.

Claim 15 is rejected for the same reasons of rejection of claims 12 as detailed above and because Juhl teaches that the guide feature14b aligns the body surface 6b, 22 along a first axis (the axis of the guide feature), and in which the pivot feature aligns the body surface along a second axis (along the axis of the pivot/hinge) which is 

Claim 16 is rejected for the same reasons of rejection of claims 10 as detailed above and because in Juhl’s apparatus and method placing/locating the sample on the sample surface 6a, 20 comprises moving the body surface 6b, 22 to a desired distance by controlling the gap between the sample/specimen surface 6a, 20 and the body surface 6b, 22 using the adjustable guide feature 14b (see paragraphs [0047]-[0049]).  Therefore it would have taken only routine skill in the art to introduce a sample into a space between the sample surface 6a, 20 and the body surface 6b, 22 while the body surface 6b, 22 is within 1 mm or any other desired gap distance of the sample surface by adjusting the gap distance using the adjustable guide feature/protrusion 14b.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically U. S. Patents 9,052,523; 3510194; 6,330,106; 5,383,472; 8,741,232; 7,951,345; and 4,993,056.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886